         CASE 0:15-cr-00190-DSD-LIB Doc. 379 Filed 02/08/21 Page 1 of 23



                        UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
                      Criminal No. 15-190(3)(DSD/LIB)

United States of America,

                   Plaintiff,

v.                                                           ORDER

Sandra Lee Bart,

                   Defendant.



     This matter is before the court upon defendant Sandra Lee

Bart’s motion to vacate, set aside, or correct her sentence under

28 U.S.C. § 2255.        Based upon a review of the file, record, and

proceedings herein, and for the following reasons, the court denies

the motion and denies a certificate of appealability. 1



                                  BACKGROUND

     On August 8, 2016, a jury convicted Bart of conspiracy to

commit visa fraud, in violation of 18 U.S.C. § 371; conspiracy to

commit fraud in foreign labor contracting, in violation of 18

U.S.C. § 1349; and conspiracy to commit wire or mail fraud, in

violation of 18 U.S.C. § 1349.            The court sentenced her to 60




     1   This motion has been amply briefed by both parties,
including a sur-reply by the government. See ECF Nos. 349, 358,
364, 368. Because the court permitted the government to file a
sur-reply, it denies Bart’s request to strike that submission.
See ECF No. 377, at 1-2.
        CASE 0:15-cr-00190-DSD-LIB Doc. 379 Filed 02/08/21 Page 2 of 23



months’ imprisonment for each count to be served concurrently and

to be followed by two years’ supervised release.              Bart appealed

her conviction and the Eighth Circuit Court of Appeals affirmed.

See United States v. Bart, 888 F.3d 374 (8th Cir. 2018).                  Bart

thereafter filed a petition for certiorari with the United States

Supreme Court, which was denied on October 1, 2018.          Bart v. United

States, 139 S. Ct. 266 (2018).            The Supreme Court denied her

subsequent request for rehearing on November 19, 2018.            139 S. Ct.

588 (2018).     Bart timely filed the instant motion on November 30,

2019,    arguing    that   her   trial    counsel   was   constitutionally

ineffective in numerous respects.

     Bart’s convictions arise from her role in a scheme to bring

seasonal workers to the United States under the federal H-2A work

visa program and then illegally require them to pay a recruitment

fee, travel costs, and kickbacks on their wages.                 Bart’s co-

conspirators, Wilian Cabrera and John Svihel, pleaded guilty to

charges relating to the scheme and testified against her at trial.

     Bart, Cabrera, and Svihel were charged with conspiring to

defraud the government by recruiting employers in the United States

to employ workers from the Dominican Republic through the H-2A

temporary work visa program.         The superseding indictment alleged

that Bart and her co-conspirators devised a plan to obtain money



                                      2
     CASE 0:15-cr-00190-DSD-LIB Doc. 379 Filed 02/08/21 Page 3 of 23



in the form of illegal fees and withholdings from the visa workers

and by filing false immigration documents with the Department of

Labor (DOL) and the Department of Homeland Security (DHS).

     The H-2A program allows agricultural employers in the United

States to hire foreign workers to meet seasonal labor needs.           To

obtain an H–2A visa, a sponsoring domestic employer submits an

application for temporary employment certification (Form 9142) to

the DOL.   Once the DOL issues the employer a certified Form 9142,

the employer must then submit the original Form 9142, along with

a petition for a nonimmigrant worker (Form I–129).          When the DOL

gives final approval for the petition, the foreign worker then may

apply for an H–2A visa.

     The employer must certify in the Form 9142 under penalty of

perjury that: it did not require compensation from prospective

workers as a condition of employment; it will pay transportation

costs to bring the workers to the United States; it will pay to

house the workers in the United States; and it will pay the wage

rate set annually by the DOL.       An employer applying for a Form

9142 must attest that: it has not directly or indirectly received

payment of any kind from the potential employee for any activity

relating to obtaining the labor certification; that the employer

has and will contractually forbid any foreign labor recruiter used



                                   3
         CASE 0:15-cr-00190-DSD-LIB Doc. 379 Filed 02/08/21 Page 4 of 23



by the employer from seeking or receiving payments from prospective

employees;      that    the   employer       will   comply    with     applicable

employment laws and regulations; and that the employer will pay

all covered workers at least the highest of applicable wage rates.

     An employer filing a Form I–129 likewise must attest that:

no H–2A employee paid the employer, any service, or agent any

compensation as a condition of employment; and that the employer

agrees to the conditions of H–2A employment, which includes paying

any covered worker’s travel expenses from the worker’s home country

to the place of employment in the United States if the worker

completes fifty percent of the contract period.

     Bart and Cabrera recruited and paired domestic employers and

workers from the Dominican Republic under the H-2A program under

their business, Labor Listo.             Cabrera lived and worked in the

Dominican      Republic    and   readily      recruited      workers   from   his

community to work in the United States.             Bart operated out of her

lawn care business, Horizon Lawn Management, in Ohio. 2

     In 2010, Bart and Cabrera recruited Svihel to employ workers

from the Dominican Republic to work on his farm in Minnesota

(Svihel Farm).         Svihel worked with Bart and Cabrera through May



     2  Bart hired foreign workers for Horizon under the H-2A and
H-2B work visa programs starting in approximately 2002 and was
familiar with the process.

                                         4
        CASE 0:15-cr-00190-DSD-LIB Doc. 379 Filed 02/08/21 Page 5 of 23



2015.     Each year, Svihel signed multiple Forms 9142 and Forms I–

129 that were submitted to the DOL.

       The government alleged that between 2010 and 2015, Bart and

Cabrera required recruited H–2A visa workers to pay them a fee to

secure employment in the United States; that Bart, Cabrera, and

Svihel required the workers to pay for their own flights to and

from the United States; and that Svihel required the workers to

pay him illegal cash kickback fees starting in 2011.

       The government further alleged that Svihel falsely attested

on the submitted Forms 9142 and Forms I–129; that Bart, Cabrera,

and Svihel had not sought or received payments for any activity

related to obtaining labor certification; that none of the H–

2A workers had paid or agreed to pay any form of compensation as

a condition of employment; and that Bart, Cabrera, and Svihel would

pay the H–2A workers the prevailing wage.

       Bart was represented by Piper Kenney Wold during the trial.

Bart contested all of the charges against her and specifically

denied knowing of any false statements or illegal payments to

Cabrera or Svihel.            Bart also maintained that she earned any fees

paid    to   her   by    the    H–2A workers    by   providing   legitimate     and

compensable services.           The jury nevertheless convicted her on all

counts.       Bart      now    argues   that   her   trial   counsel   failed   to



                                           5
      CASE 0:15-cr-00190-DSD-LIB Doc. 379 Filed 02/08/21 Page 6 of 23



adequately represent her at trial and that her appellate counsel

was also ineffective.         The court will address each of Bart’s

arguments below.



                                   DISCUSSION

     Section    2255    provides     a   federal   inmate   with   a   limited

opportunity    to   challenge      the   constitutionality,   legality,    or

jurisdictional basis of a sentence imposed by the court.                  This

collateral     relief    is   an   extraordinary    remedy,   reserved    for

violations of constitutional rights that could not have been raised

on direct appeal.       United States v. Apfel, 97 F.3d 1074, 1076 (8th

Cir. 1996).     When considering a § 2255 motion, a court may hold

an evidentiary hearing.        See 28 U.S.C. § 2255(b).        A hearing is

not required, however, when “(1) the petitioner’s allegations,

accepted as true, would not entitle the petitioner to relief, or

(2) the allegations cannot be accepted as true because they are

contradicted by the record, inherently incredible, or conclusions

rather than statements of fact.”             Sanders v. United States, 341

F.3d 720, 722 (8th Cir. 2003) (citation and internal quotation

marks omitted).      Here, Bart does not request a hearing and the

court independently finds that no hearing is required.




                                         6
      CASE 0:15-cr-00190-DSD-LIB Doc. 379 Filed 02/08/21 Page 7 of 23



I.   Ineffective Assistance of Counsel

     To establish a claim of ineffective assistance of counsel, a

defendant must meet both prongs of the test set forth in Strickland

v. Washington, 466 U.S. 668 (1984).            First, a defendant must show

that her counsel’s performance was so deficient that it fell below

the level of representation guaranteed by the Sixth Amendment.

Id. at 687.     Second, she must establish prejudice by showing “a

reasonable    probability    that,     but    for       counsel’s      unprofessional

errors, the result of the proceedings would have been different.”

Id. at 694.      Review of counsel’s performance “must be highly

deferential;    we    indulge   a    strong    presumption          that   counsel’s

conduct falls within the wide range of professionally reasonable

assistance and sound trial strategy.”               Driscoll v. Delo, 71 F.3d

701, 706 (8th Cir. 1995).           “For that reason, ‘strategic choices

made after a thorough investigation of law and facts relevant to

plausible       options         are          virtually            unchallengeable;

and strategic choices        made      after        a     less      than     complete

investigation    are    reasonable      precisely          to    the    extent   that

reasonable    professional      judgments      support      the     limitations    on

investigation.’”      Id. (quoting Strickland, 466 U.S. at 690).

     A.     Cabrera’s Cross-Examination

     Bart     first    contends       that     Wold        was    constitutionally



                                        7
         CASE 0:15-cr-00190-DSD-LIB Doc. 379 Filed 02/08/21 Page 8 of 23



ineffective in failing to adequately prepare for and conduct

Cabrera’s cross-examination.          Bart specifically argues that Wold

erred in failing to use Cabrera’s prior inconsistent statement

against     him   and   in   failing    to   investigate     other   possible

impeachment material.

             1.    Prior Inconsistent Statement

     On July 27, 2015, when Cabrera was in custody, he had a phone

conversation that was recorded and transcribed by the government. 3

Marti Decl. Ex. C.       In the call, Cabrera said the following about

Bart:

          She doesn’t know anything, nothing. She only knows
          that [unintelligible] was taken down ... No, no, she
          didn’t do anything wrong. She’s only tried to help
          people. You understand? ... Because she’s heard the
          pleas that people make saying they’re hungry and
          thanks to her, uh, many people are eating.       But
          people didn’t pay it back the same way.

Id. at 2-3.       Wold did not cross-examine Cabrera regarding this

statement or reference it in presenting Bart’s case to the jury.

According to Bart, Wold’s failure to do so constituted ineffective

assistance of counsel because, had she raised the issue, she could




     3  The name of the person with whom Cabrera was speaking is
redacted in the transcript, but it appears that the government and
Wold were aware of that person’s identity. See ECF No. 358, at
20 (stating that the government provided Wold with an unredacted
copy of the transcript).


                                       8
       CASE 0:15-cr-00190-DSD-LIB Doc. 379 Filed 02/08/21 Page 9 of 23



have effectively undermined Cabrera’s credibility and thus his

testimony, which was central to the government’s case.

       Having presided over the trial, the court is aware of the

crucial role Cabrera played in the jury’s guilty verdict.                      He and

Svihel were the key government witnesses and their credibility was

squarely at issue.         The failure to impeach the testimony of one

of the government’s key witnesses with a “grossly inconsistent”

prior statement may constitute ineffective assistance of counsel

when   that     failure   “alter[s]        the    entire    evidentiary      picture.”

Driscoll v. Delo, 71 F.3d 701, 711 (8th Cir. 1995) (quoting

Strickland, 466 U.S. at 695-96); Whitfield v. Bowersox, 324 F.3d

1009, 1017 (8th Cir. 2003), vacated in part on other grounds

by, 343 F.3d      950,    950    (8th      Cir.    2003).     “Specifically,      ‘[a]

failure to impeach constitutes ineffective assistance when there

is a reasonable probability that, absent counsel’s failure, the

jury    would    have     had    reasonable        doubt    of   the   petitioner's

guilt.’”      United States v. Orr, 636 F.3d 944, 952 (8th Cir. 2011)

(quoting        Whitfield,           324    F.3d      at     1018      and      citing

Driscoll, 71 F.3d at 711).

       Under the circumstances presented, the court cannot conclude

that    Wold’s    failure       to    introduce      Cabrera’s      prior    statement




                                            9
     CASE 0:15-cr-00190-DSD-LIB Doc. 379 Filed 02/08/21 Page 10 of 23



violated Bart’s constitutional rights. 4      First, the timing of the

in-custody statement undermines its impact.         The phone call took

place on July 27, 2015, two months after Cabrera was taken into

custody, and nearly one year before he admitted his role in the

offense and pleaded guilty.      See ECF Nos. 141, 142.       In the call

itself, Cabrera maintained his own innocence and even mentioned

that he may pursue legal action due to the false accusations

against him.   See Marti Decl. Ex. C, at 2-3 (“I’ve never done any

bad things .... when I get out they will have a problem because I

will have to sue them because they accused me and I went to court

as, as a facilitator.”).        Cabrera testified at trial that he

maintained his innocence for so long because he hoped the Dominican

workers would retract their statements to ensure that they could

continue working in the United States.          Trial Tr. at 506:5-17.

With this context, Cabrera’s statements that Bart did not know

anything and did not do anything wrong carry less weight.               It

makes sense that Cabrera would maintain the innocence of his co-

conspirator, as he maintained his own.       This is particularly true

in light of his hope that the workers would recant their statements

thereby undermining the case.




     4  The court will assume that Wold made a strategic decision
not to address the statement during trial.

                                   10
     CASE 0:15-cr-00190-DSD-LIB Doc. 379 Filed 02/08/21 Page 11 of 23



     Second, Cabrera’s trial testimony was consistent, in Bart’s

favor, with the excerpt.       Cabrera consistently maintained that

Bart “only tried to help people,” and “has a good heart.”               Marti

Decl. Ex. C, at 3; Trial Tr. at 497:21-22.            But that message,

which the jury heard, was insufficient to change their verdict.

The court is not persuaded that the jury’s determination would

have been different had they been privy to the phone call.          To the

extent   Cabrera’s   statements    differ,   they   are   certainly      not

“grossly inconsistent.”      And, as noted, the differences can be

readily explained.

     Third, Wold did challenge Cabrera’s credibility by positing

that he was testifying against Bart to receive a more lenient

sentence.   Trial Tr. at 433:9-13, 510:11-512:1.        Given the issues

already identified with the statements made in the phone call,

Wold’s decision to try to undermine Cabrera’s testimony in that

way was reasonable.     The fact that the jury ultimately believed

Cabrera despite Wold’s impeachment attempt does not mean that her

performance was deficient.

     Viewed as a whole, Cabrera’s statements in the phone call

raises few doubts about the truth of Cabrera’s trial testimony or

Bart’s culpability.    As a result, even if Wold’s performance was

deficient in this regard, the court cannot conclude that the



                                   11
        CASE 0:15-cr-00190-DSD-LIB Doc. 379 Filed 02/08/21 Page 12 of 23



results of the trial would have been different had she tried to

use the prior statements against Cabrera.

               2.     Other Impeachment Material

       Bart next argues that Wold was constitutionally ineffective

in failing to investigate evidence that could have undermined the

government’s contention that Bart was the mastermind behind the

conspiracy.         Bart cites to two pieces of evidence that she believes

could have aided in such an effort.                        First, a Svihel Farm H-2A

worker informed the DOL that Svihel told him that Svihel paid

Cabrera $500 per Dominican H-2A worker.                      Marti Decl. Ex. D.         The

employee did not mention Bart.                   See id.      Second, another Svihel

Farm    worker,      J.F.,    told    the     grand        jury    that   “just    through

conversations         it   sounded     like       [Svihel]        must    pay    [Cabrera]

something but [he] had no idea how much.”                         Marti Decl. Ex. E, at

4:2-5,    14:13-15.          According      to    Bart,     Wold    should      have   fully

investigated these statements to help establish that Svihel and

Cabrera had an independent agreement she was not a party to, which

would     have      undermined       their       credibility        and   undercut      the

government’s theory that she was the leader of the conspiracy.

The court is unpersuaded.

       Neither witness’s testimony establishes either proposition.

The    first     statement    is   hearsay        by   a    Dominican     worker,      which



                                             12
        CASE 0:15-cr-00190-DSD-LIB Doc. 379 Filed 02/08/21 Page 13 of 23



included no details or other information.                See Marti Decl. Ex. D.

Even if Wold had followed up with the witness (assuming she did

not), it is far from certain that any information she could have

gained would be enough to effectively undermine the government’s

case.     The second statement by J.F. is also hearsay and, in any

event,    is   vague      and   uncertain.        J.F.’s    statement      was    also

undermined during trial by a Dominican H-2A worker who testified

that he and other H-2A workers took pains to conceal their payments

from him and certain other workers.               Trial Tr. 244:22-45:19.

     Based on the nature of the statements made and the other

evidence introduced at trial, Bart has failed to establish that

interviewing or otherwise investigating the witnesses would have

changed the outcome of the trial, even if the court assumes that

Wold was deficient in failing to interview the witnesses.                          See

United    States    v.    Davis,   406    F.3d    505,     510   (8th   Cir.     2005)

(rejecting      ineffective       assistance      of   counsel     claim    because

defendant “failed to establish prejudice, that is, a reasonable

probability        that     had     his        trial     counsel interviewed the

eyewitnesses prior to trial, the outcome of his trial would have

been different”); Payne v. United States, 78 F.3d 343, 348 (8th

Cir. 1996) (same).




                                          13
     CASE 0:15-cr-00190-DSD-LIB Doc. 379 Filed 02/08/21 Page 14 of 23



     B.   Bart’s Services to H-2A Workers

     Bart’s defense at trial was that she provided services to the

H-2A workers for which she was legally compensated.          For example,

Bart helped the workers secure social security numbers, arranged

for workers to meet with the social security office, provided tax

forms, reviewed completed tax forms to ensure accuracy, arranged

for workers to meet with knowledgeable H&R Block tax preparers in

Cleveland to help limit their tax liability, and assisted workers

with health issues requiring hospitalization.        She denied that the

$216 she received per worker was mandatory or a recruitment fee.

Bart now argues that Wold did not adequately or completely present

this defense to the jury because she failed to call (1) witnesses

to corroborate the services Bart provided; (2) a tax expert to

value Bart’s tax assistance to the workers; (3) an H-2A visa expert

to support the legality of the workers’ payments to Bart; and (4)

H-2A workers who did not pay fees to Bart.        Bart also argues that

Wold inadequately examined witnesses, including herself, who could

have compellingly testified about the services Bart provided.

          1.    Failure to Call Certain Witnesses

     Bart first argues that Wold should have called a social

security officer employee to corroborate her own testimony that

she assisted the workers with getting social security cards.



                                   14
     CASE 0:15-cr-00190-DSD-LIB Doc. 379 Filed 02/08/21 Page 15 of 23



Wold’s failure to do so was not unreasonable given that the

government did not challenge Bart’s claim to have assisted the

workers   in   this   way.   Bart’s     testimony   in    this   regard   was

undisputed, and it would not have meaningfully assisted the jury

to have another witness testify on the topic.            Bart has certainly

not established, as she must, that had she called such a witness,

the outcome of the trial would have been different.

     Bart next argues that Wold erred in not calling a tax expert

to value Bart’s tax assistance to the workers, which Bart testified

about.    Again, the government did not contest that Bart provided

tax assistance or the value of her work.             The government did

question why Bart required the workers to travel to an H&R Block

in Ohio, at their own expense, to receive tax services, but Bart

was able to explain that the H&R Block in Ohio was uniquely

familiar with H-2A tax issues and saved the workers money as a

result.   Trial Tr. 262:8-63:10, 287:20-88:8, 329:25-30:15, 767:6-

69:8, 776:14-77:21.     And, as the government argues, the issue at

trial was not whether Bart provided valuable services to the

workers, but rather whether she required the workers to provide

her with compensation in order to secure employment.                  A tax

preparer would not have been able to shed light on that crucial

issue.    As a result, the court cannot conclude that Wold was



                                   15
     CASE 0:15-cr-00190-DSD-LIB Doc. 379 Filed 02/08/21 Page 16 of 23



deficient in failing to call a tax expert.                  Nor can the court

conclude that Bart was prejudiced due to that failure.

     Bart thirdly argues that Wold should have called an H-2A

expert to testify about the regulations underlying the crimes

charged in the superseding indictment.                  According to Bart, an

expert could have explained to the jury what the regulations were

and how they were violated (or not violated), which would have

resolved any likely confusion over the regulations vis-à-vis the

crimes charged.        Bart also argues that an H-2A expert could have

explained to the jury that she was permitted to charge the workers

for the services she provided.

     As   to   the     first    point,   as   already    explained,   the   jury

instructions clearly explained the charges and the elements of

each crime.         The government also proffered three witnesses who

provided ample testimony regarding H-2A regulations.                  A defense

expert was not required to provide further explanation as to the

regulations.        Regarding the second point, the key issue at trial

was whether Bart required the workers to pay her a fee to secure

employment     in    the   United   States,    not   whether   Bart    provided

compensable services.          An H-2A expert would not have been able to

resolve that issue.        Under these circumstances, Wold’s failure to

call an H-2A expert was neither unreasonable nor prejudicial.



                                         16
     CASE 0:15-cr-00190-DSD-LIB Doc. 379 Filed 02/08/21 Page 17 of 23



     Bart lastly argues that Wold was constitutionally deficient

in not calling an H-2A worker who testified before the grand jury

that he was never asked to pay a fee to secure a job with Svihel

Farm, never paid a fee to secure work with Svihel Farm, and was

unaware of any other workers being required to do so.               Marti Decl.

Ex. F, at 6:17-7:14, 8:6-9, 11:1-6.               But Wold’s decision could

well have been strategic.         The worker provided the testimony in

September 2015, approximately one year before Cabrera pleaded

guilty.    Id. at 1.    Wold could have reasonably determined that the

worker - a childhood friend of Cabrera’s - falsely testified to

protect Cabrera and to ensure that he and other Dominican workers

could continue working in the United States.                     Id. at 11:7-8.

Further, Wold may have deemed the testimony dubious because the

worker’s   testimony     differed      from    several   other    witnesses   who

testified more openly about the fees they were charged.                   Given

these potential credibility issues, Wold did not prejudice Bart by

not calling the witness during trial.

            2.    Adequacy of Examination

     Bart also challenges how effectively Wold examined certain

witnesses.       She   argues   that    Wold    inadequately     cross-examined

Svihel and Cabrera regarding the services Bart provided to the

workers.     As noted above, whether and to what extent Bart provided



                                        17
     CASE 0:15-cr-00190-DSD-LIB Doc. 379 Filed 02/08/21 Page 18 of 23



services to the H-2A workers was not much in dispute.         The primary

issue for the jury to resolve was whether Bart, directly or

indirectly, mandated payments in exchange for access to work in

the United States.    Whether Bart provided valuable services does

not answer that question.

     In any event, the record shows that Wold did elicit testimony

from Svihel regarding Bart’s services, which he acknowledged were

significant.    See Trial Tr. at 387:19-88:4, 408:12-25, 412:25-

13:23.   Wold likewise adequately cross-examined Cabrera as to the

services Bart provided.     See id. at 443:2-8, 496:20-97:4, 501:4-

02:17, 502:18-503:19.    Even if Wold could have or should have done

more, the court cannot conclude that her cross-examination of

Svihel was unreasonable or prejudicial.

     Bart also argues that Wold failed to elicit valuable testimony

from her during    direct examination. 5       A review    of the trial

transcript shows that Bart had adequate opportunity on direct and

cross examination to explain and expound on her defense.                The



     5  Bart filed a declaration basically providing new testimony
regarding issues central to her claim of innocence. ECF No. 350,
at 1-6. The court will not consider such self-serving statements
in assessing the instant motion. In the declaration, Bart also
attests that she spent a total of three hours speaking with Wold
before trial. Id. ¶ 27. Having sat through the trial, the court
would be surprised if that were the case given the obvious effort
Wold undertook to prepare for such a complex trial.

                                   18
     CASE 0:15-cr-00190-DSD-LIB Doc. 379 Filed 02/08/21 Page 19 of 23



transcript from Wold’s examination of Bart spans seventy-four

pages,    see   id.   at     652:22-720:10,       776:4-782:8,    and   cross

examination spanned another fifty pages, see id. at 720:15-750:18,

755:11-775:25, 782:13-788:15.         On cross, Bart was not shy and

provided full answers to the questions in keeping with her defense.

See, e.g., id. at 739:1-19.         Thus, even if Wold could have asked

additional questions, Bart has not established that she was unable

to fully present her defense or that Wold’s failure to do so

constituted ineffective assistance of counsel.

     C.     Jury Instructions

     Bart   argues    that   Wold    erred   in    failing   to   request   an

instruction advising the jury that regulatory violations do not

establish fraud in the context of a criminal proceeding.                Bart

argues that such an instruction was necessary to avoid confusion

caused by the government’s focus on Bart’s violation of various H-

2A regulations. 6     Bart acknowledges that the regulations were

relevant for purposes of background but argues that the jury should

have been advised as to their limited use.           The court disagrees.




     6  Bart also summarily argues that her appellate counsel –
not Wold – was deficient in failing to raise this issue on appeal.
ECF No. 349, at 30. Because Wold was not deficient in failing to
request such an instruction, appellate counsel was likewise not
deficient in not make the argument on appeal.

                                     19
      CASE 0:15-cr-00190-DSD-LIB Doc. 379 Filed 02/08/21 Page 20 of 23



      “[J]ury instructions are evaluated in the context of the

entire charge and a jury is presumed to follow all instructions.”

United States v. Paul, 217 F.3d 989, 997 (8th Cir. 2000).                  The

court has reviewed the jury instructions as a whole and finds that

they clearly set forth the elements required to establish each of

the   crimes   charged   in    the   superseding    indictment,    which   was

provided to the jury.         ECF No. 168, at 22-28.      The instructions

do not discuss the regulations, and the regulations were not

provided to the jury.         Further, the instructions make clear that

Bart was “not on trial for any act or any conduct not specifically

charged in the superseding indictment.”            ECF No. 168, at 7.

      Under these circumstances, the court cannot conclude that

Wold was unreasonable in not requesting a specific instruction

regarding the limited use of underlying regulations.              Nor can the

court conclude that including such an instruction would have caused

the jury to reach a different conclusion.

      Bart also argues that Wold erred in failing to request an

instruction regarding evidence under Federal Rule of Evidence

404(b).    The evidence at issue involved Bart submitting false

documentation regarding Horizon workers.           The government proffered

the evidence to establish Bart’s knowledge and intent.             As noted,

the jury was adequately instructed as to the elements of the crimes



                                      20
     CASE 0:15-cr-00190-DSD-LIB Doc. 379 Filed 02/08/21 Page 21 of 23



charged and was specially advised that Bart was not on trial for

conduct not charged in the superseding indictment.           Further, the

evidence admitted regarding Bart’s Horizon workers was minimal in

the context of the entire trial.        As a result, the court is not

persuaded that Wold’s failure to request a Rule 404(b) instruction

was erroneous or prejudicial.

     D.     Restitution and Forfeiture Orders

     Bart lastly argues that her trial and appellate counsel were

deficient    in   not    challenging    the   court’s   restitution     and

forfeiture orders.      The Eighth Circuit has unambiguously held that

“a federal prisoner cannot challenge the restitution portion of

his sentence using 28 U.S.C. § 2255, because this statute affords

relief only to prisoners claiming a right to be released from

custody.”    United States v. Bernard, 351 F.3d 360, 361 (2003).

This determination applies to “challenges to restitution orders

made pursuant to claims of ineffective assistance of counsel.”

United States v. Badio, No. 14-cr-344(10), 2018 WL 5724048, at *3

(D. Minn. Nov. 1, 2018) (citing Shephard v. United States, 735

F.3d 797, 798 (8th Cir. 2013)).         Under this authority, Bart is

foreclosed from raising a claim relating to the restitution order.

     Bart argues that Bernard does not apply to forfeiture issues

and therefore does not preclude her argument on that topic.             The



                                   21
      CASE 0:15-cr-00190-DSD-LIB Doc. 379 Filed 02/08/21 Page 22 of 23



court disagrees.       Although Bernard does not directly address

forfeiture, it makes clear that non-custodial matters are not

properly   brought    under   §   2255.        Bernard,    351    F.3d   at   361.

Further, Bernard relies on Kaminski v. United States, 339 F.3d 84,

87-88 (8th Cir. 2003), in which the court held more broadly that

non-custodial aspects of a sentence may not be attacked through

§ 2255 unless they somehow constitute a restraint on liberty.

Other courts interpreting Kaminski have concluded that forfeiture

orders are not reviewable under § 2255.             See, e.g., United States

v. Mirando, No. 14-cr-221, 2020 WL 2572327, at *1 (E.D.N.Y. May

29, 2020); Klass v. United States, No. 11-cr-893, 17-cv-2896, 2018

WL 1281824, at *2 (S.D.N.Y. Mar. 6, 2018); United States v. Titus,

No. 11-cr-159, 2015 WL 2341590, at *8 (E.D. La. May 14, 2015).                  In

light of the Eighth Circuit’s unambiguous determination on this

issue,   Bart   is   precluded    from    seeking    relief      in   this   motion

relating to the court’s restitution and forfeiture orders.

II.   Certificate of Appealability

      To warrant a certificate of appealability, a defendant must

make a “substantial showing of the denial of a constitutional

right” as required by 28 U.S.C. § 2253(c)(2).                    A “substantial

showing”   requires    a   petitioner     to   establish      that    “reasonable

jurists” would find the court’s assessment of the constitutional



                                     22
     CASE 0:15-cr-00190-DSD-LIB Doc. 379 Filed 02/08/21 Page 23 of 23



claims “debatable or wrong.”           Slack v. McDaniel, 529 U.S. 473,

483B84 (2000).    As discussed above, the court is convinced that

Bart’s claims do not entitle her to relief and that reasonable

jurists   would   not   differ    on   the       result.     A   certificate      of

appealability is not warranted.



                                  CONCLUSION

     Accordingly, based on the above, IT IS HEREBY ORDERED that:

     1.    The motion to vacate, set aside, or correct sentence

[ECF No. 349] is denied; and

     2.    Pursuant     to   28   U.S.C.     '    2253,    the   court   denies    a

certificate of appealability.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: February 8, 2021

                                             s/David S. Doty
                                             David S. Doty, Judge
                                             United States District Court




                                       23
